DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 02/02/2021 has been entered. Claims 39-40 and 64 have been amended, claims 67-71 are new, and claims 65-66 have been cancelled.
Accordingly, claims 39-40, 42-52, 59, 64, and 67-71 are currently pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 39-40, 42-43, 45-48, 50-52, 59, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP4299859 B2; of record), in view of Kumano et al. (US 20110155285 A1; of record), Szesni (WO2013092170; of record; US 20150010779 A1 cited as translation used in claim 59), and Faral et al. (US 6852180 B1; of record).
Regarding claim 39:
Murakami teaches performing hot rolling, cold rolling, and recrystallization annealing [0028] on steel products having a carbon content of 0.0800% (800 ppm) or less [0005], which overlaps with the instantly claimed range of 400-1200 ppm by weight. Murakami teaches that the nitriding treatment is preferably performed in a continuous annealing facility [0020], in which the nitriding atmosphere contains preferably 60% or more of nitrogen gas (which is a nitrogen-containing gas) by volume ratio [0021], and 0.02% or more of ammonia [0021] (which is also a nitrogen-containing gas).
Murakami teaches that the nitriding treatment can be performed at the same time as the recrystallization annealing after cold rolling [0020]. The nitriding treatment occurs at a temperature range of 550-800°C [0006], which overlaps with the instantly taught holding temperature (Th) range of 600-650°C, which therefore overlaps with the instantly taught temperature range of being below the Ac1 temperature (723°C). Nitriding at a temperature within this range would mean that it has been heated to that temperature, and then held for some amount of time at the temperature, which meets the claimed “holding time”.
Murakami teaches that the nitriding treatment can be performed at the same time as the recrystallization annealing after cold rolling [0020]. The nitriding treatment occurs at a 
Murakami teaches that the amount of nitrogen in the flat steel product is 100 ppm or more [0015], which overlaps with the instantly claimed range of 150 ppm or more. 
Murakami teaches that the cooling rate is preferably 50°C/s or more [0023] (equal to 50 K/s or more), which overlaps with the instantly claimed range of 100 K/s or more. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Murakami is silent regarding performing a “second heating step” to an annealing temperature above the Ac1 temperature and is silent regarding the strip speed being at least 200 m/min, the tensile strength being more than 650 MPa, the elongation break being more than 5%, and a multiphase structure including ferrite and at least one of martensite, bainite, troostite, and residual austenite.
Kumano teaches secondary recrystallization annealing after nitriding [Fig. 1], [Abstract], [0111], at a temperature of 1000°C or lower, which overlaps with the second heating temperature being above the Ac1 temperature (723°C), which is consistent with the claimed second heating step having a temperature of between the Ac1 temperature and 800°C.
Although Kumano teaches an overlapping temperature range for the second heating step Kumano is silent regarding the temperature being explicitly above an Ac1 temperature, and is silent regarding the strip speed being at least 200 m/min, the tensile strength being more than 650 
Szesni teaches annealing to a Tmax of 750°C [Page 7, paragraph 2], which is above an Ac1 temperature (723°C). Szesni also teaches that the tensile strength ranges from 600-800 MPa, with an elongation at break of higher than 6% [Page 7, paragraph 2], which overlap with the claimed ranges of more than 650 MPa and an elongation at break of more than 5% and that the steel comprises ferrite and at least one of martensite, bainite, and/or retained austenite [Page 4, paragraph 2], which meets the claim limitation for the “multiphase structure including ferrite and at least one of martensite, bainite, troostite, and residual austenite”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Szesni is silent regarding the strip speed being at least 200 m/min.
Faral teaches the manufacture of steel strips [Abstract]; the steel strip undergoes cold rolling, then continuous annealing [Column 6, Lines 15-19], wherein the speeds of the strip are about 250 m/min or less [Column 6, Lines 20-34], which overlaps with the instantly claimed range of at least 200 m/min. Faral teaches that this speed is beneficial because the speed is compatible with execution in a single line of the rolling mill (and therefore of the casting line in its entirety) and of one or more cold rolling, annealing, and cold treatment operations on the packaging steel, the metal throughput of which is compatible with that of the hot rolling mill [Column 6, Lines 20-34].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Murakami with those of Kumano, 
Regarding claim 40:
Murakami teaches that the N content of the steel plate before nitriding is preferably set to 0.0300% (300 ppm) or less [0016], which overlaps with the instantly claimed range of no greater than 160 ppm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 42:
Murakami teaches that nitriding may be performed in an ammonia atmosphere [0018], and that ammonia gas has a high effect of increasing the nitriding efficiency [0021].
Murakami does not teach that the ammonia is introduced by at least one spray nozzle.
Kumano teaches using a nitriding furnace for nitriding treatment [0114], in which there is a plurality of nozzles from which ammonia gas is ejected [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami with those of Kumano, as doing so allows for performing more uniform nitriding in the width direction [0118].
Regarding claim 43:

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 45:
Murakami teaches that after nitriding, the total N quantity is 0.0280 wt % (280 ppm) [Table 7, Steel h1], which is within the instantly claimed range of at least 210 ppm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 46:
Murakami teaches that the N content of the steel plate before nitriding is preferably set to
0.030% or less, and that the N content of the steel plate after nitriding is preferably not more than 0.030% [0016]. Thus, because the difference in N content before and after nitriding may be so minimal, there would be a strong expectation that the deviation in N content throughout the steel product is very minimal too, such that a <10 ppm deviation in N content would be expected in the product.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 47:
h) range of 600-650°C.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 48:
Murakami teaches that after the nitriding treatment, the temperature is held at 550°C or more [0007], which overlaps with the instantly claimed range of 740-760°C.
Kumano teaches secondary recrystallization annealing after nitriding [Fig. 1], but does not explicitly teach that this occurs at the instantly claimed temperature range, or with the same cooling rate.
Szesni teaches annealing to a Tmax of 750°C, which is within the instantly claimed range of 740-760°C [Page 7, paragraph 2].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami in view of Kumano and Szesni, as doing so would allow for forming a multiphase alloy structure [Szesni Page 2, paragraph 2], and increases the hardness of the steel [Szesni Page 4, paragraph 2].
Regarding claim 50:

Szesni teaches that the steel sheet was recrystallized by induction heating in an induction furnace [Page 6, last paragraph], and that the best results in terms of strength to formability are achieved when the heating rate of the recrystallizing annealing is between 200 K/s and 1200 K/s [Page 7, paragraph 2], which is overlaps with the instantly taught range of more than 100 K/s.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami in view of Kumano with those of Szesni, as doing so would allow for forming a multiphase alloy structure [Szesni Page 2, paragraph 2], and increases the hardness of the steel [Szesni Page 4, paragraph 2].
Regarding claim 51:
Murakami teaches steel that contains 0.1 mass% Mn, 0.007 mass% Si, and 0.06 mass% Al, and no Cr [Table 3: e1-e4, which is within the instantly claimed range of less than 0.4 mass% Mn, less than 0.04 mass % Si, less than 0.1 mass % Al, and less than 0.1 mass% Cr.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	Regarding claim 52:
	Murakami is silent regarding the upper limits of the instantly claimed alloy components.

Element (wt %)
Instant Claim 52
Szesni [Pages 5-6]
C
0.04-0.12
0-0.1
Mn
0-0.4
0-0.5
Si
0-0.04
0-0.04
Al
0-0.1
0-0.1
Cr
0-0.1
0-0.1
P
0-0.03
0-0.03
Cu
0-0.1
0-0.1
Ni
0-0.15
0-0.1
Sn
0-0.04
0-0.04
As
0-0.02
0
S
0-0.03
0
Mo
0-0.05
0-0.04
V
0-0.04
0-0.04
Ti
0-0.05
0-0.05
Nb
0-0.05
0-0.05
B
0-0.005
0-0.005
Other components + impurities
0-0.05
0-0.05
Fe
Balance
Balance


It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Murakami with those of Kumano and Szesni, as doing so allows for performing more uniform nitriding in the width direction [Kumano 0118], and would allow for forming a multiphase alloy structure [Szesni Page 2, paragraph 2], and increases the hardness of the steel [Szesni Page 4, paragraph 2].

Regarding claim 59:
Murakami is silent regarding the second holding time being 0.1-10 seconds.

Regarding claim 64:
Murakami teaches the method as applied to claim 39 above, and further teaches that the nitriding treatment is performed for 1 second or more and 360 seconds or less [0006], which overlaps with the claimed nitriding during the holding time of 60-200 seconds.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP4299859 B2; of record) in view of Kumano et al. (US 20110155285 A1; of record), Szesni (WO2013092170; of record; also see US20150010779A1 cited as translation used in claim 59), and Faral et al. (US 6852180 B1; of record), as applied to claim 43 above, and further in view of Uematsu et al. (US 20160076130 A1; of record).
Regarding claim 44:
Murakami and Kumano are silent regarding the ammonia gas being detected with an ammonia sensor or that the detected measured value is used to control the amount of ammonia gas introduced.

It would have been obvious to combine the teachings of Murakami in view of Kumano with those of Uematsu, as doing so allows for having the ability to control the rate of nitridation by the ammonia gas.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP4299859 B2; of record) in view of Kumano et al. (US 20110155285 A1; of record), Szesni (WO2013092170; of record; also see US20150010779A1 cited as translation used in claim 59), and Faral et al. (US 6852180 B1; of record), as applied to claim 39 above, and in view of Takenaka et al. (US 20160196909 A1; of record).
Regarding claim 49:
Murakami is silent regarding the heating rate in the first heating step.
Takenaka teaches heating a steel sheet at a rate of 10-100°C/s (equal to K/s) during primary recrystallization annealing, which overlaps with the instantly claimed range of 15-25 K/s. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami in view of Kumano with .

Claims 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP4299859 B2; of record), in view of Kumano et al. (US 20110155285 A1; of record), Szesni (WO2013092170; of record; US 20150010779 A1 cited as translation used in claim 59), Faral et al. (US 6852180 B1; of record), and Singler (US 4813654 A).
Regarding claim 67:
Murakami teaches performing hot rolling, cold rolling, and recrystallization annealing [0028] on steel products having a carbon content of 0.0800% (800 ppm) or less [0005], which overlaps with the instantly claimed range of 400-1200 ppm by weight. Murakami teaches that the nitriding treatment is preferably performed in a continuous annealing facility [0020], in which the nitriding atmosphere contains preferably 60% or more of nitrogen gas (which is a nitrogen-containing gas) by volume ratio [0021], which meets the claimed “inert gas” and “presence of the inert gas prevents formation of an oxide layer on a surface of the flat steel product” limitations, because nitrogen is an inert gas, and 0.02% or more of ammonia [0021] (which is also a nitrogen-containing gas).
Murakami teaches that the nitriding treatment can be performed at the same time as the recrystallization annealing after cold rolling [0020]. The nitriding treatment occurs at a temperature range of 550-800°C [0006], which overlaps with the instantly taught holding temperature (Th) range of 600-650°C, which therefore overlaps with the instantly taught temperature range of being below the Ac1 temperature (723°C). Nitriding at a temperature 
Murakami teaches that the nitriding treatment can be performed at the same time as the recrystallization annealing after cold rolling [0020]. The nitriding treatment occurs at a temperature range of 550-800°C [0006], which overlaps with the instantly taught Ac1 temperature of 723°C. The nitriding temperature range taught by Murakami suggests that at least briefly, the flat steel product may be heated to temperatures above the Ac1 temperature.
Murakami teaches that the amount of nitrogen in the flat steel product is 100 ppm or more [0015], which overlaps with the instantly claimed range of 150 ppm or more. 
Murakami teaches that the cooling rate is preferably 50°C/s or more [0023] (equal to 50 K/s or more), which overlaps with the instantly claimed range of 100 K/s or more. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Murakami is silent regarding performing a “second heating step” to an annealing temperature above the Ac1 temperature and is silent regarding the strip speed being at least 200 m/min, the tensile strength being more than 650 MPa, the elongation break being more than 5%, and a multiphase structure including ferrite and at least one of martensite, bainite, troostite, and residual austenite, and is further silent regarding the continuous annealing furnace acting as an inert sealed chamber having an inert annealing atmosphere.
Kumano teaches secondary recrystallization annealing after nitriding [Fig. 1], [Abstract], [0111], at a temperature of 1000°C or lower, which overlaps with the second heating temperature 
Although Kumano teaches an overlapping temperature range for the second heating step Kumano is silent regarding the temperature being explicitly above an Ac1 temperature, and is silent regarding the strip speed being at least 200 m/min, the tensile strength being more than 650 MPa, the elongation break being more than 5%, and multiphase structure including ferrite and at least one of martensite, bainite, troostite, and residual austenite, and is further silent regarding the continuous annealing furnace acting as an inert sealed chamber having an inert annealing atmosphere.
Szesni teaches annealing to a Tmax of 750°C [Page 7, paragraph 2], which is above an Ac1 temperature (723°C). Szesni also teaches that the tensile strength ranges from 600-800 MPa, with an elongation at break of higher than 6% [Page 7, paragraph 2], which overlap with the claimed ranges of more than 650 MPa and an elongation at break of more than 5% and that the steel comprises ferrite and at least one of martensite, bainite, and/or retained austenite [Page 4, paragraph 2], which meets the claim limitation for the “multiphase structure including ferrite and at least one of martensite, bainite, troostite, and residual austenite”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Szesni is silent regarding the strip speed being at least 200 m/min, and is further silent regarding the continuous annealing furnace acting as an inert sealed chamber having an inert annealing atmosphere.

Faral is further silent regarding the continuous annealing furnace acting as an inert sealed chamber having an inert annealing atmosphere.
Singler teaches an annealing furnace for annealing coils of steel strip; the furnace contains a sealed compartment through which an inert gas is circulated (Abstract), which meets the claimed inert sealed chamber and inert annealing atmosphere.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Murakami with those of Kumano, Szesni, and Faral as doing so allows for performing more uniform nitriding in the width direction [Kumano 0118], and would allow for forming a multiphase alloy structure [Szesni Page 2, paragraph 2], and increases the hardness of the steel [Szesni Page 4, paragraph 2] at a strip speed compatible with other operations necessary for continuous annealing [Faral Column 6, lines 15-34]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami, Kumano, Szesni, and Faral to include the inert sealed chamber of Singler, as doing so would prevent intrusion of outside oxygen-containing atmosphere to the annealing compartment, while also 
Regarding claims 68-69:
Murakami, Kumano, Szesni, Faral, and Singler teach the method as applied to claim 67 above.
As discussed above, Murakami teaches the nitriding atmosphere contains preferably 60% or more of nitrogen gas by volume ratio, and 20% or less of hydrogen gas [0021], which overlaps with the claimed amounts of 95 vol% nitrogen and 5 vol% hydrogen respectively as required by claim 69. Murakami teaches that the nitriding atmosphere contains 0.02% or more of ammonia [0021], which is a nitrogen-containing gas which meets claim 68; ammonia gas is used because it has a high effect of increasing the nitriding efficiency [0021].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 70:
Murakami, Kumano, Szesni, Faral, and Singler teach the method as applied to claim 67 above.
Murakami does not teach that the ammonia is introduced by at least one spray nozzle.
Kumano teaches using a nitriding furnace for nitriding treatment [0114], in which there is a plurality of nozzles from which ammonia gas is ejected [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami with those of Kumano, as doing so allows for performing more uniform nitriding in the width direction [0118].
Regarding claim 71:
Murakami, Kumano, Szesni, Faral, and Singler teach the method as applied to claim 67 above.
Murakami teaches that the N content of the steel plate before nitriding is preferably set to 0.0300% (300 ppm) or less [0016], which overlaps with the instantly claimed range of no greater than 160 ppm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
The applicant argues that the inventors discovered that the ammonia gas, used for nitriding, dissolves at temperatures above Ac1, which would happen before nitrogen can reach the surface of the flat steel product; therefore, dividing the heating of the flat steel product into two, separated steps allows for carrying out nitriding at temperatures below Ac1 (first heating step) to increase nitriding efficiency. After nitriding, the product is heated to a temperature between the Ac1 temperature and 800°C in order to obtain full recrystallization and to develop a multiphase microstructure (see paragraph bridging pages 13-14 of arguments).
The argument is respectfully not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected I discovered that the ammonia gas, used for nitriding, dissociates to H2 and N2 (without noteworthy nitriding activity) at temperatures above Ac1, which would happen before nitrogen can reach the surface of the flat steel product” (emphasis added for clarity).
As discussed in the 103 rejection above, the second heating step is met by Kumano in view of Szesni. To summarize and restate the position taken in the 103 rejection, Kumano teaches secondary recrystallization annealing after nitriding [Fig. 1], [Abstract], [0111], at a temperature of 1000°C or lower, which overlaps with the second heating temperature being above the Ac1 temperature (723°C), which is consistent with the claim limitation for a second heating step being at a temperature between the Ac1 temperature and 800°C. Szesni teaches annealing to a Tmax of 750°C [Page 7, paragraph 2], which is between an Ac1 temperature (723°C) and 800°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

The applicant argues that the temperatures in Murakami are selected without reference to the Ac1 temperature (see second paragraph of page 14 of arguments).
The argument is respectfully not found persuasive. The temperature of “below an Ac1 temperature” in the “heating the flat steel product…” step overlaps with the temperature of Murakami. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the statement that the temperature(s) “are selected without reference to the Ac1 temperature”, the examiner respectfully disagrees. Murakami discusses that although the broad range of 550-800°C can be used for nitriding, “the nitriding atmosphere may be kept at a lower temperature, and the steel plate heated to a temperature in this range may be made to advance the nitriding by penetrating it. When raising the nitriding atmosphere to this temperature, the nitriding efficiency of the steel plate may decrease due to deterioration and decomposition of the atmosphere unrelated to the nitriding of the steel plate, so the temperature is set to 550 to 750 ° C. Preferably, the temperature is 600 to 700 ° C, more preferably 630 to 680 ° C.” [0021]. Thus, Murakami identifies the fact that ammonia (which is used for the nitriding; see [0018]) decomposes at higher temperatures, such as temperature of about 750°C (which notably is almost the same as an Ac1 temperature of ~723°C) or higher.

The applicant argues that rather than a packaging steel, as in the inventive method, Kumano describes a method for producing a grain-oriented electrical steel sheet; Kumano' s method includes two steps considered to be recrystallization annealing steps: S5 (primary recrystallization) and S7 (secondary recrystallization). The primary recrystallization (S5) is performed at a temperature of 850°C and the secondary recrystallization (S7) is performed at a temperature of 1200°C (see third paragraph of page 14 of arguments).

    PNG
    media_image1.png
    497
    432
    media_image1.png
    Greyscale
The examiner respectfully disagrees; Kumano teaches primary recrystallization (see S5 in Fig. 1 to the right) nitriding (step S6), and secondary recrystallization (see S7). The two recrystallization annealing steps are carried out in two, separated heating steps. With regard to the first temperature, Kumano teaches that the annealing conditions can be performed at 650-950°C for step S5 [0099], which overlaps with the claimed temperature range in applicant’s claim 39, and the second recrystallization annealing step occurs at 1000°C or lower [0111], which is consistent with the claimed temperature range for the second heating step in applicant’s claim 39. It is further noted that Murakami, not Kumano, was relied upon for the temperature in the first heating step, and Szesni, not Kumano, was relied upon for the temperature in the second heating step (see paragraphs 12-15 below).

The applicant’s arguments concerning Szesni and Faral (see last paragraph of page 14 to second paragraph of page 15 of arguments) are respectfully not found persuasive. As discussed in the rejection above, relying on the teachings of Szesni and Faral would allow for forming a multiphase alloy structure [Szesni Page 2, paragraph 2], and increasing the hardness of the steel [Szesni Page 4, paragraph 2] at a strip speed compatible with other operations necessary for continuous annealing [Faral Column 6, lines 15-34].

The applicant’s arguments concerning the traversal of Kumano’s teaching of a second heating step (see third paragraph of page 15 to paragraph bridging pages 18-19 of arguments) are respectfully not found persuasive.
The applicant’s primary concern with Kumano appears to be that one of ordinary skill in the art would not look to a prior art reference directed to an electrical steel, which teaches secondary recrystallization annealing in order to improve the orientation of the Goss surface texture component, in order to improve a packaging steel, such as the packaging steel of Murakami (and the instantly-claimed packaging steel). To be clear, this is not the position taken in the § 103 rejection. Rather, Kumano was relied upon to generally teach that it is known in the art to perform a sequence of steps in the processing of steel sheets, which includes annealing (primary recrystallization), nitriding, and then finish annealing (secondary recrystallization). 
Therefore, in response to applicant's argument that one of ordinary skill in the art would consider the method for producing electrical steel described by Kumano reasonably combinable with the method for producing packaging steel described by Murakami, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, one of ordinary skill in the art would find any reference teaching a process including a step nitriding a steel sheet to be reasonably pertinent, and would also find any additional steps in the process to be reasonably pertinent (MPEP 2141.01(a)). The teaching of a step of performing recrystallization after nitriding alone is sufficient to commend the attention of explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (MPEP 2143.01).
Thus, even though Kumano’s motivation for recrystallization annealing is to improve the sharpness of the Goss orientation of the texture component, it still would have been obvious to use the disclosure of Kumano to perform recrystallization for other reasons, such as for producing a steel comprising multiple phases such as ferrite and at least one of martensite, bainite, and/or retained austenite as taught by Szesni. Even while considering Kumano in its entirety, the disclosure of Kumano is merely a disclosure of a different alternative (of improving electrical rather than mechanical properties); "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2141.02 VI.).

The applicant’s arguments directed to Uematsu and Takenaka (see paragraphs 3-6 on page 16 of arguments) are respectfully not found persuasive. Uematsu teaches using an ammonia concentration sensor “112b” to measure the ammonia gas concentration and output the results to 

The applicant argues that in the inventive method, the nitriding step is carried out before complete recrystallization annealing as the temperature of the first heating step is below an Ac1 temperature. In other words, the temperature of the first heating step being below an Acl temperature indicates that recrystallization is not complete. Thus, the fact that the nitriding step is carried out before complete recrystallization annealing does not need to be specifically claimed for it to be an element of the claim (see second paragraph of page 19 of arguments). Further, the applicant argues that Murakami teaches that nitriding performed before recrystallization is completed may cause deterioration of processability in the steel in [0021]; thus, rather than motivation for, Murakami is warning against steps of the inventive method (see third paragraph of page 19 of arguments).
The arguments are respectfully not found persuasive. The Ac1 temperature is the temperature at which austenite begins to form, and has little to no bearing on the “completeness” of the recrystallization. The applicant’s disclosure only states that during the first heating step, the steel must be heated to a temperature above a recrystallization temperature and below an Ac1 temperature, and is silent regarding a “completeness” of recrystallization. Further, Murakami teaches an overlapping temperature range of 550-800°C as discussed above. Murakami also teaches that the temperature is more preferably 630 to 680 ° C [0021], which substantially 

Regarding the applicant’s arguments that there is no reason or motivation to combine the primary reference (Murakami) with the first secondary reference (Kumano) it follows that there is no reason or motivation to combine with any of the following secondary references (Szesni, Faral, Uematsu and Takenaka) (see fourth paragraph on page 19 to third paragraph of page 20 of arguments), the arguments are respectfully not found persuasive for the reasons discussed above.

The applicant argues “Specific Arguments Applicable to the Outstanding Final Rejection”; the applicant disagrees with the assessment of the Office with respect to the Declaration of Blaise Massicot (inventor) (see page 20 of arguments):
Regarding “a)” (see pages 20-22 of arguments), in which the applicant argues that Kumano is non-analogous art, the argument is respectfully not found persuasive. This point was addressed in the Final Rejection mailed 11/02/2020 (hereinafter “Final Rejection”). To restate the Office’s position, to rely on a reference under 35 U.S.C. § 103, it must be analogous prior art; the two-pronged test for determining whether prior art is analogous is: 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio,
Regarding “b)” (see page 22 of arguments), the applicant argues that Kumano discloses a high silicon content, “which is outside of the claimed range”; the argument is respectfully not found persuasive.
The steel composition relied upon was the steel of Murakami (the primary reference), who discloses 0.007 mass% of Si (see rejection of claim 51 above). Regarding Kumano’s silicon content, in response to applicant's argument that the high silicon content would not enable one to obtain a high-strength steel sheet with a multiphase structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding “c)” (see pages 22-23 of arguments), that applicant states that the Office rejects the applicant’s argument that in Kumano the carbon and nitrogen content vary throughout the process, while in the inventive method, carbon and nitrogen content remain constant through the process. The Office’s disagreement is correct concerning the nitrogen content, which also varies in the claimed method due to the nitriding step. What the inventor means in item 10 of the Declaration is that in the method of Kumano, nitrogen diffuses out of the steel sheet in the secondary annealing step due to the high temperatures of more than 1000°C used therein (as disclosed in Kumano in paragraph [0111] and in Examples 1-3, where the secondary recrystallization is performed at temperatures of 1200 °C).
Regarding the temperature, the examiner notes that in paragraph [0111], Kumano teaches that secondary recrystallization occurs at 1000°C or lower. Further, as discussed above, the nitriding, and then finish annealing (secondary recrystallization). 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The position taken in the office action is that the process steps and specifics of each and every process step disclosed by Kumano need not be included into Murakami.
The teaching of a step of performing recrystallization after nitriding alone is sufficient to commend the attention of one of ordinary skill; one of ordinary skill in the steel arts would understand that the microstructure of a steel is equally important as the composition of the steel, and that recrystallization generally is extremely important when achieving certain mechanical, thermal, or electrical (in the case of Kumano) properties. Thus, even though Kumano’s motivation for recrystallization annealing is to improve the sharpness of the Goss orientation of the texture component, it still would have been obvious to use the disclosure of Kumano to perform recrystallization for other reasons, such as for producing a steel comprising multiple In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2141.02 VI.).
Regarding “d)” (see pages 23-24 of arguments), the applicant argues that the Office’s assessment of only relying on Kumano to primary illustrate that it is known to use secondary recrystallization annealing in methods involving nitriding of steels is improper, because it neglects all additional steps of the method disclosed by Kumano. The applicant further argues that a person skilled in the art would assemble the teachings of both references in order to get an improved result.
The arguments are respectfully not found persuasive. The applicant’s interpretation of Kumano appears to be limited only to the disclosed rationale provided in Kumano, of improving the sharpness of the Goss orientation surface texture component.  A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (MPEP 2143.01).
One of ordinary skill in the art would not recognize the advantage or rationale disclosed by Kumano as the only advantage or rationale to be ascertained from the disclosure of Kumano. 
Regarding “e)” (see page 24 of arguments), the nitrogen in Kumano aims at producing nitrides (but a small amount is unbonded, free nitrogen), while in the claimed invention, only the unbonded part of the nitrogen diffused into the steel.
The argument is respectfully not found persuasive. Kumano states that “the amount of N contained in the steel strip after the nitriding treatment is preferably greater than the amount of N that forms AlN” [0108]; thus, it is understood that the fraction of N greater than the amount of N required to form AlN is the fraction that is the “unbonded” N, which is analogous to the claimed “unbonded’ nitrogen. The remainder of the specifics of the nitriding treatment are met by the primary reference, Murakami.
Regarding “f)” (see pages 24-25 of arguments), as discussed above, a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (MPEP 2143.01). It is permissible to combine references based on the interrelated teachings of multiple patents and the background knowledge of a person of ordinary skill.
Regarding “g)” see (page 25 of arguments), concerning the formation of a multiphase structure and the high silicon content of Kumano, the argument is respectfully not found persuasive. The applicant has not provided an iron-silicon phase diagram; nonetheless, US Patent 4,340,432 discloses a ferritic-austenitic steel containing not less than 20 percent austenite, and containing up to 4.0 percent of Si (see Abstract). Thus, the argument that austenite cannot form at high temperatures due to the Si content is respectfully not found persuasive.
Regarding “h)” (see pages 25-26 of arguments), the applicant’s arguments concerning the temperature of the secondary recrystallization and temperature with respect to the Ac1 temperature are met by the combination of the references, as discussed above.
Regarding “i)” (see page 26 of arguments), Szesni in combination with Murakami and Kumano meets this limitation.
Regarding “j)” (see page 26 of arguments), concerning the diffusion of nitrogen out of the steel, it is noted that the nitriding conditions are met by the primary reference, Murakami.
Regarding “k)” (see pages 26-28 of arguments), concerning the heating speeds and annealing times of Kumano, the arguments are respectfully not found persuasive. The position taken in the office action is that the process steps and specifics of each and every process step disclosed by Kumano need not be included into Murakami.
Conclusion
:
Kaup et al. (US 10920309 B2; not available as prior art due to 102(b)(2) exceptions) discloses a nitrided packaging steel in the form of a flat steel product and method for producing a nitrided packaging steel with a carbon content of 10-1000 ppm and uncombined nitrogen, dissolved in the steel, of more than 100 ppm. The nitriding is performed in two stages: a first stage, in which a molten steel is nitrided to a nitrogen content of at most 160 ppm by introducing a nitrogen-containing gas and/or a nitrogen-containing solid into the molten steel, and a second stage, in which a flat steel product produced from the nitrided molten steel by cold rolling is treated with a nitrogen-containing gas in order to increase further the amount of uncombined nitrogen in the flat steel product (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731